Citation Nr: 1644136	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  13-29 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for anxiety.


REPRESENTATION

Appellant represented by:	Nicole Knoll, Agent


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded this case in December 2015 for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his PTSD deserves an evaluation higher than its currently assigned evaluation of 30 percent.  For the following reasons, the Board finds a remand is warranted for further evidentiary development.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran is currently in receipt of a 30 percent rating for PTSD, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.

Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology, as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

An examiner's classification of the level of psychiatric impairment, by words or by score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

In addition, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

A review of the evidence reveals the following:

The Veteran applied for an increase in his disability rating for anxiety in February 2010.  In March 2011, the Veteran was suffering from nightmares and sleeping approximately four hours a night.

In April 2010, the Veteran underwent a Compensation and Pension (C&P) examination in which the examiner determined the Veteran suffered from anxiety, resulting in occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks due to his anxiety signs and symptoms.

Socially, the Veteran was about to marry his second wife, after his first wife had died in 2007.  He and his fiancé had been dating for the past year, and the Veteran stated "everything" was good about his relationship with her.  The Veteran's relationship with his son was good.  The Veteran considered five or six of his neighbors to be good friends of his.  For relaxation and leisure, the Veteran played golf three to four times a week, and he shopped and toured cities with his fiancé.

The Veteran struggled with sleeping, as he failed to sleep through the night.  He suffered from nightmares about Vietnam approximately four times a week which would wake him in a sweat.

The examiner noted the Veteran was clean, neatly groomed, and appropriately dressed.  His psychomotor activity and speech were unremarkable, and his affect was appropriate.  The Veteran's mood was happy and good, with unremarkable thought process and content.  The Veteran understood the outcome of his behavior.

The Veteran did not suffer from hallucinations, inappropriate behavior; obsessive/ritualistic behavior; panic attacks; or homicidal thoughts/suicidal thoughts.  The Veteran's impulse control was appropriate, and he did not experience episodes of violence.  He was able to maintain his personal hygiene and complete his activities of daily living.  The Veteran did not experience memory problems during the interview, but the Veteran believed his memory was worsening, due to his newfound necessity to refer to a shopping list when shopping.

The Veteran suffered from chronic difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and an exaggerated startle response.  Throughout the day, the Veteran suffered from intrusive and distressing thoughts, as well as flashbacks and vivid memories of bodies.  The Veteran stated he tended to avoid people and crowds and could only attend basketball or football games if he sat in the correct row.  The Veteran was able to shop, go out to eat, and go to church with minimal discomfort.  When in public, the Veteran was forced to sit with his back to the wall and became nervous in large groups.  Lastly, the Veteran suffered from mild memory and anger problems, and acted with hypervigilance and an exaggerated startle response at all times.

Occupationally, the Veteran was retired in order to collect his dead wife's social security benefits.

Mental health treatment records throughout 2011 indicate that the Veteran sought marital counseling because his new wife believed he was "crazy all the time," and he felt overly irritable.  The Veteran believed his PTSD symptoms were "so-so" and that he did not like to be around groups of people.  The Veteran denied suicidal ideation, plan, or intent, but that when people irritated him, he experienced thoughts of harming others.  The examiners did not observe psychotic thought processes.  The Veteran reported still suffering from nightmares and disturbances approximately four times a week.  During one nightmare, the Veteran grabbed his wife, leaving a black spot on her arm.  The Veteran was alert and oriented to person, place, and time, and his memory was grossly intact for recent and remote events.

In September 2013, the Veteran's agent asked for an additional C&P examination due to the fact that the Veteran was experiencing two to three panic attacks a week, yet nothing in the C&P examination indicated such attacks.

In March 2015, the Veteran's wife submitted a statement of the Veteran's sleeping difficulties.  The Veteran's wife explained that the Veteran frequently struggled to sleep and when he was able to sleep, he suffered from frequent nightmares about fighting or believed he was being chased, which caused him to thrash, talk, and yell in his sleep.  By the next morning, the Veteran would have no memories of the disturbances he underwent while sleeping.  The Veteran's wife reiterated that his behavior had worsened, and she was forced to sleep in a room separate from him.  Moreover, the ceiling fan in their bedroom caused the Veteran to see Vietnamese individuals in the blades of the fan.  Seeing such images caused the Veteran to cry and refer to the ghosts all around him.

Socially, the Veteran's wife believed their lives had worsened due to the Veteran's symptoms.  The Veteran would go multiple days without showering or bathing, despite his formerly meticulous hygiene habits and attention to dress.  Lastly, whenever the Veteran and his wife attempted to dine out at restaurants, the Veteran became extremely agitated if his back was not against the wall, or if he was not positioned in a way he was able to see all of the other dining patrons coming and going.

In June 2015, the Veteran's sister also submitted a statement on his behalf.  The Veteran's sister explained that she had witnessed the worsening of the Veteran's symptoms in the past year: the Veteran, who used to be a joyful person, had started staying home and just watching re-runs on television.  The Veteran had stopped participating in outdoor activities, no longer golfed, no longer socialized, and was no longer outgoing in his personality.  More alarmingly, the Veteran's sister was concerned about the Veteran's drinking habits, as she believed he drank like an alcoholic on a daily basis, and he had been convicted of driving under the influence.  Lastly, the Veteran was seeing Vietnamese individuals on a daily basis; when dining out, he refused to sit with his back towards any other customers, and he continued to isolate himself more and more.

In March 2016, the Veteran underwent a C&P examination in which the examiner determined the Veteran's symptoms caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

Socially, the Veteran explained that he and his wife enjoyed a loving relationship, and he regularly went out to eat and to the movies.  The Veteran experienced some anxiety in large crowds due to aggravation.  From time to time, he played golf.  Around the house, the Veteran completed housework and routinely performed his activities of daily living.

From December to January 2015, the Veteran received treatment for alcohol abuse and was convicted of driving while impaired in November 2015.  The Veteran stated he had been sober since December 2015.

The examiner determined the Veteran suffered from anxiety and chronic sleep impairment.

The Board finds an additional examination is necessary due to the March 2016 examiner's failure to discuss the discrepancies between the Veteran's wife and sister's statements and the examiner's findings.  The Veteran's wife specifically stated that the Veteran does not remember his nightmares and hallucinations after the episode occurs, yet the examiner did not give any indication that he read the lay statements or that he consulted them in reaching his conclusion as to the overall state of the Veteran's mental health.  The Veteran's wife specifically stated the Veteran only showered when she reminded him and struggled to complete all of his activities of daily living; without any discussion of these facts, the examiner found the Veteran able to complete his activities of daily living.  The Board notes that it does not find the statements from the Veteran's wife and sister more probative that those of the examiner's; rather, the Board believes the March 2016 examiner's conclusion is unreliable without a full discussion of all of the evidence contained within the file.

Lastly, the Board notes there are several indications in the record that the Veteran has received or is receiving ongoing psychiatric therapy or counseling from the VA.  Despite this, however, there are very few records in the file demonstrating such counseling.  Thus, the RO is instructed to request from the Veteran the name and dates of his counseling and to obtain all of the Veteran's most up-to-date medical treatment records from his private and VA providers.

Accordingly, the case is REMANDED for the following action:

1.Schedule the Veteran for an examination of his anxiety disorder.  The examiner is asked to specifically address the lay statements from the Veteran's wife and sister discussing the Veteran's inability to complete his activities of daily living; the Veteran's constant nightmares; and the Veteran's daily hallucinations.

2. Request the names and dates of all of the Veteran's psychiatric counseling and therapy in order to obtain the medical records.  If unable to obtain such records, indicate in a note in the record.  Request all of the Veteran's up-to-date medical records from the VA.

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


